Scott, Judge,
delivered the opinion of the court.
1. The plea of guilty having been entered on the record in the case of the State against the present defendant, on an indictment for the same offence, that record was evidence in the present action. 2 Taylor on Evidence, 1115.
*732. When an individual carried on a criminal prosecution and a civil action for the same offence, courts have held him to his election, and would not compel a defendant to discover the matter of his defence and evidence, unless the prosecutor would give up the right which he might otherwise have to make use of this very discovery against the defendant, in his civil action, which would be giving him a most unfair and unreasonable advantage. Rex v. Fielding, 2 Burr. 719. But this interference was only with the criminal prosecution ; the courts did not assume any authority to stay or arrest in any way the private actions of individuals. Jones v. Clay, 1 Bos. & Pul. 191. In assessing the punishment, the courts would regard the fact, that the person injured had recovered exemplary damages for the wrong done, and so the jury, who, by statute, have succeeded to the power of courts in assessing the punishment after a conviction, would be influenced in determining the degree of punishment, by the fact that the party wronged had recovered vindictive damages for the same injury.
It would appear, then, that the damages of the party aggrieved in his action for the wrong done him, were not liable to be affected by any thing done in the public prosecution. ( Th%/lMrpdMwJt' punishment inflicted may be affected by the verdict in the civil {fjuu ¿y- ~ action, but the damages to be recovered in the private suit are t-ttth wholly uninfluenced by any thing that may have transpired in , the prosecution carried on by the state.\ This being so, it was finis** not a matter of any consequence from which side the proof of • ^ | the conviction and fine proceeded. The plaintiff was entitled ’ to exemplary damages, notwithstanding he produced such evi- (sf/Wt Affirmed, the other judges content. dence himself.